Citation Nr: 1722152	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to open a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The claim to reopen was previously remanded by the Board in a September 2014 decision for further development. The development is now complete and jurisdiction has returned to the Board.

The Board has rephrased the Veteran's claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).



FINDINGS OF FACT

1. In an April 2004 decision, service connection for PTSD was denied due, in part, to a finding that the Veteran did not have PTSD.

2. Evidence received since the April 2004 rating decision shows a diagnosis of PTSD, which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for PTSD.

3. The Veteran has not been diagnosed with anxiety or depression during the appeal period.  

4. There is a lack of credible, supporting evidence that the in-service stressor alleged by the Veteran occurred.  

CONCLUSIONS OF LAW

1. The April 2004 RO rating decision that denied the claim of entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2. The additional evidence received since the April 2004 RO decision is new and material, and the claim of service connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression, have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence -Acquired Psychiatric Disorder

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105(c) (West 2014). However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108 (West 2014). 

New evidence is defined as existing evidence not previously submitted to agency decision makers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2016).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. See Shade v. Shinseki, 24 Vet. App. 110 (2010). Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's claim of entitlement to service connection PTSD was previously denied in an April 2004 RO decision because there was no evidence of an actual diagnosis of PTSD and no evidence to corroborate the Veteran's in service stressor of a motor vehicle incident that he alleges happened while in service in January 1973 in which a civilian was killed. 

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the April 2004 RO decision is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

In October 2008, the Veteran submitted an application for compensation benefits, which included PTSD, anxiety, and depression.  In an August 2009 decision, the RO reopened the Veteran's claim and denied it on the merits.  The Board agrees with the RO's determination to reopen the claim.  Thus, the Board will consider the Veteran's claim on the merits.  

II. Service Connection - Acquired Psychiatric Disorder to include PTSD, anxiety and depression

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The United States Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is seeking of service connection for PTSD, which the Board has expanded to an acquired psychiatric disorder, to include PTSD, depression, and anxiety, as the Veteran included anxiety and depression in his application to reopen the claim for service connection for a psychiatric disorder.

Service connection for PTSD specifically requires the presence of three, particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2016). Additionally, for the purpose of establishing service connection for PTSD, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) (2016), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.

The Veteran has been diagnosed with PTSD during the current appeal.  The Veteran has not, however, been diagnosed with anxiety or depression during the appeal period.  Thus without a diagnosis of anxiety or depression during the appeal period (or in close proximity to the appeal period), service connection for anxiety or depression cannot be granted for these two disabilities.  See Brammer, 3 Vet. App. at 225; McClain v, 21 Vet. App. at 321.  

In regard to the claim for service connection for PTSD, the Veteran identified a motor vehicle accident from January 1973 in which a civilian was killed as his in service stressor. He claims witnessing this accident caused PTSD. The Veteran states that he was a passenger in a vehicle that struck and killed a civilian while stationed in Puerto Rico. The Veteran states that there was a Naval Criminal investigation done and a court hearing held where the driver of the vehicle, a fellow soldier, was convicted of involuntary manslaughter. The Veteran's military personnel records are silent to this event. When previously on appeal, the Board gave specific directives to pursue all reasonable avenues of development to get corroborating evidence of the Veteran's in service event including any Navy Security forces reports. The searches produced no results. 

The Board finds that the evidence weighs against a finding of an in-service event to which PTSD may be related. Although the Veteran makes several lay statements as to the in-service event, there is no corroborating evidence of this incident. Therefore, the Veteran's in-service stressor remains uncorroborated. The Board notes the Veteran's lay statements in regard to the accident but in weighing the probative value of the evidence of the extensive search done in regards to the incident, the Board finds these statements not probative.

There is a medical opinion given by Dr. Melvin Goldin in 2008, the Veteran's treating psychiatrist, that describes the Veterans reaction to discussing his in-service event and the distress that it brings him. However, without corroborating evidence of an in-service stressor, service connection for PTSD cannot be granted.  

In conclusion, as the evidence fails to show current diagnoses of anxiety or depression, and as the evidence fails to establish an in-service event that caused PTSD, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression is denied.  As such, there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49. 

ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for PTSD is reopened. 

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety is denied. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


